                        Case 6:20-mj-00682-MJP Document 1 Filed 07/08/20 Page 1 of 8

AO 91 (Rev. 02/09) Criminal Complaint




               United States District Court
                                                             for the
                                                    Westem District of New York


                               United States of America

                                           v.                                       Case No. 20-MJ-0682

                      JAVONHARDY,
                                        Defendant




                                                        CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief:

         On or about May 30, 2020, in the County of Monroe, in the Western District of New York, JAVON HARDY,
did knowingly and unlawfully commit arson , in violation of Title 18, United States Code, Sections 844(i) and 2
(arson).

          This Criminal Complaint is based on these facts:

          181 Continued on the attached sheet.


                                                                          Compl/zjant's signa�J

                                                              ATF SPECIAL AGENT STACEY L. HULL
Affidavit and Criminal Complaint submitted                                Printed name and title
electronically by email in .pdfformat. Oath
administered, and contents and signature, attested
to me as true and accurate telephonically pursuant to
Fed.R.Crim.P. 4.1 and 4(d) on:

                    � 0� 2�0
Date: �Ju-ly.,__8�, 2
                                                                                    Judge's signature

                                                              HONORABLE MARK W. PEDERSEN
City and State: Rochester. New York                           UNITED STATES MAGISTRATE JUDGE
                                                                                 Printed name and title
            Case 6:20-mj-00682-MJP Document 1 Filed 07/08/20 Page 2 of 8




IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK
___________________________________________

UNITED STATES OF AMERICA


-v-

                                                                           20-MJ-0682
JAVON HARDY,

                  Defendant.
___________________________________________

State of New York     )
County of Monroe      ) ss:
City of Rochester     )

                AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

STACEY L. HULL, being duly sworn, deposes and says:


       1.      I am a Senior Special Agent (“SA”) with the United States Department of

Justice, Bureau of Alcohol, Tobacco, Firearms, & Explosives (“ATF”), and I am assigned to

the Rochester, New York Field Office.         Accordingly, I am the kind of Special Agent

delineated in Title 18, United States Code, Section 3051.



       2.      I am a graduate of the Criminal Investigator School and the ATF National

Academy, both located at the Federal Law Enforcement Training Center in Glynco, Georgia.

I have been employed as an ATF Special Agent for approximately four years. As part of my

professional experience, I have participated in state and federal investigations involving the

illegal possession of firearms, narcotics, and violations of federal laws to include Titles 18 and

26, United States Code and am familiar with various federal arson laws. Previously, I was




                                                1
            Case 6:20-mj-00682-MJP Document 1 Filed 07/08/20 Page 3 of 8




employed by the Town of Gates Police Department in Rochester, New York for

approximately six years. I earned a Master of Arts Degree in Forensic Psychology from the

Chicago School of Professional Psychology in 2014. I also received a Bachelor’s Degree in

both Psychology and Criminal Justice from Roberts Wesleyan College in 2009. I have

participated in the service of state search and seizure warrants and have seized or assisted in

seizing contraband including firearms, ammunition, documentary evidence, and contraband.



                                PURPOSE OF AFFIDAVIT

       3.      This affidavit is submitted in support of a criminal complaint which alleges

there is probable cause to believe that on or May 30, 2020, in the City of Rochester, County

of Monroe, Western Judicial District of New York, the defendant, JAVON HARDY

(hereinafter HARDY), did violate Title 18, United States Code, 844(i) and 2 (arson).



       4.      The assertions made herein are based upon my personal knowledge and upon

information that I have received from this investigation, including to but not limited to the

review of police reports and discussions with other law enforcement agents and officers, all of

which are true and correct to the best of my knowledge and belief. Since this affidavit is being

submitted for a limited purpose, I have not included each and every fact that I know

concerning this investigation. Rather, I have set forth only those facts that relate to the issue

of whether probable cause exists to believe that the defendant committed the above-

mentioned offenses. In support thereof, I respectfully state the following:




                                               2
            Case 6:20-mj-00682-MJP Document 1 Filed 07/08/20 Page 4 of 8




                                    PROBABLE CAUSE

       5.      On May 30, 2020, protests were scheduled at the Public Safety Building (PSB),

185 Exchange Boulevard, City of Rochester, Western Judicial District of New York, in

response to the death of George Floyd in Minneapolis, Minnesota. During the evening, the

protests turned violent resulting in damaged property, looting, and fires.



       6.      At the time of the protests, a 32 foot by 8 foot mobile office made by the Penn

Lyon Homes Company with serial #MDS-291649 (hereinafter MOBILE OFFICE) was set

on fire. The MOBILE OFFICE was located in the parking lot at the corner of Court Street

and Exchange Boulevard, City of Rochester, Western Judicial District of New York. Michels

Corporation, 1775 East Shady Lane, Neenah, Wisconsin, had rented the MOBILE OFFICE

from ModSpace, 145 Canada Drive, East Syracuse, New York, for a construction project.

The MOBILE OFFICE contained work equipment, tools, a printer, camera, and wi-fi device,

among other items.



       7.      Facebook Live video footage posted by an individual with the initials W.G.

shows a male in a black hoody with a blue bandana on his face carrying a milk jug at the back

door of the trailer. See the photograph below. The male was later identified as HARDY. At

approximately 1 hour 40 minutes and 50 seconds into the Live video, HARDY walks down

the trailer steps and yells “Let that bitch burn” and “If it’s not on fire, I didn’t do my job.”

The video then shows a fire burning inside the MOBILE OFFICE. Blue light camera footage

shows the events from a distance occurring at approximately 6:28:00 p.m. About three to




                                               3
            Case 6:20-mj-00682-MJP Document 1 Filed 07/08/20 Page 5 of 8




four minutes later, the MOBILE OFFICE began to smoke and by approximately 6:36:30 p.m.

flames are visible.




       8.      A photograph of HARDY was distributed in an attempt to identify him.

Investigators developed HARDY as a suspect based upon a Crime Stopper tip. Upon

researching HARDY, investigators learned that he posted an approximately 36 minute live

video on Facebook admitting to being at the riots. During his live video he also held up a

blue bandana that he was wearing during the incident. See the photograph below. The

bandana appeared to be the same bandana as the one depicted in the photograph above.




                                            4
            Case 6:20-mj-00682-MJP Document 1 Filed 07/08/20 Page 6 of 8




       9.      HARDY was arrested the evening of July 2, 2020. At approximately 10:58

p.m., RPD Investigator Nicholas Mazzola and Investigator Matthew Klein met with

HARDY in an interview room. HARDY was advised of his Miranda rights and indicated he

understood them. He also agreed to waive his rights and speak with investigators. During

the recorded interview, HARDY admitted to being at the riots on May 30, 2020. Initially he

said he was trying to get people to stop setting property on fire.        However, after the

investigators showed HARDY video footage from the incident, he admitted to setting items

inside the trailer on fire but said he thought the fire went out. At approximately 11:54 p.m.,

HARDY asked Investigator Mazzola, “this is not on the record, right?” and admitted that he

went back to the trailer to re-set the fire. He further admitted that he knew what he was doing

was wrong.




                                              5
         Case 6:20-mj-00682-MJP Document 1 Filed 07/08/20 Page 7 of 8




       10.    The MOBILE OFFICE was completely burned. After direct examinations and

review of video/photographic evidence, fire investigators concluded the damage to the

MOBILE OFFICE was an incendiary, intentionally set fire, set by human hands. The below

photograph depicts the damage to the MOBILE OFFICE.




       11.    Based on information provided to me, the MOBILE OFFICE is the property

of the ModSpace, 145 Canada Drive, East Syracuse, New York. ModSpace is a subsidiary

of Willscott Corporation and has offices in the United States and Canada.         Michels

Corporation, a company head quartered in Wisconsin, had rented the MOBILE OFFICE to

conduct business in Rochester, New York. Therefore, both companies conduct business in

and affecting interstate commerce.




                                     CONCLUSION

       12.    Based upon the above information, I submit that there is probable cause to

believe that on May 30, 2020, in the City of Rochester, County of Monroe, Western Judicial




                                            6
Case 6:20-mj-00682-MJP Document 1 Filed 07/08/20 Page 8 of 8




                     8
